Case 2:19-cv-11783-AJT-MKM ECF No. 27-9, PageID.812 Filed 07/29/20 Page 1 of 3




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION
 SUNAMERICA HOUSING FUND 1050, A
 NEVADA LIMITED PARTNERSHIP, a Nevada
 limited partnership,

                         Plaintiff,               Case No. 2:19-cv-11783-AJT-MKM
 v.

 PATHWAY OF PONTIAC, INC. et al.,

                         Defendants.




                                      EXHIBIT 7

MAY 31, 2019 LETTER TO PRESBYTERIAN REGARDING LOCKWOOD PROPOSAL
Case 2:19-cv-11783-AJT-MKM ECF No. 27-9, PageID.813 Filed 07/29/20 Page 2 of 3



                                                      OM I S
JACK C. DAVIS PC             TED S. ROZEBOOM                                                               KEVIN J. RORAGEN
JAMES R. NEAL                SARA L. CUNNINGHAM                             OF COUNSEL:                    Telephone: 517-482-2400
MICHAEL G. OLIVA             JAMES F. ANDERTON,                             KARL L. GOTTING PLLC           Fax: 517-853-8619
MICHAEL H. RHODES            MICHAEL G. STEFANKO6                           MICHAEL A. HOLMES              kjroragen@loomislaw.com
JEFFREY L. GREEN             MIKHAIL MURSHAK3A6                             PAULA K. MANIS PLLC7
JEFFREY S. THEUER1           DOMINIC R. RIOS                                KELLY REED LUCAS'
KEVIN J. RORAGEN             ALAN G. ABOONA                                 PING BEHER
RICHARD W. PENNINGS          MARK A. IAFRATE
                                                                           1 ALSO LICENSED IN MD
                                                                           2 ALSO LICENSED IN FL
                                                                           3 ALSO LICENSED IN CT
                                                                           4 ALSO LICENSED IN NY
                                                                           5 ALSO LICENSED BY USPTO
                                                                           6 ALSO CPA
                                                                             EASTWOOD OFFICE


                                                     May 31, 2019

                                                                  VIA EMAIL & FIRST CLASS MAIL


 Mr. Roger Myers
 Presbyterian Village North
 26200 Lahser Road, Suite 300
 Southfield, MI 48033

         Re:          Notice of Receipt of Bona Fide Offer to Purchase - Pontiac ILF Limited Dividend
                      Housing Association Limited Partnership ("Pontiac ILF")

Dear Mr. Myers:

         This notice is being sent to you on behalf of PV North, LLC, a General Partner of Pontiac
ILF. Pursuant to Section 17.03 of the Amended and Restated Agreement of Limited Partnership,
effective September 1, 2002 ("Partnership Agreement") relating to Pontiac ILF, Presbyterian
Village North ("Presbyterian") is hereby notified that Pontiac ILF has received a bona fide Offer
to Purchase the apartment complex located in Pontiac, Michigan, and commonly known as the
Village of Oakland Woods. A copy of the Offer to Purchase is enclosed for your reference and
review. In accordance with Article XVII of the Partnership Agreement, Presbyterian shall have
thirty (30) days from the date of this notice to exercise its right of first refusal as set forth therein.

        Thank you, in advance, for your anticipated expeditious attention to these matters.




 DOWNTOWN LANSING OFFICE:                           GRAND RAPIDS OFFICE:                              EASTWOOD OFFICE:
 124 W. ALLEGAN STREET, SUITE 700             100 GRANDVILLE AVE, SW, SUITE 202          2400 LAKE LANSING ROAD, SUITE E
 LANSING, MI 48933-1784                            GRAND RAPIDS, MI 49503                        LANSING, MI 48912-3674
 517-482-2400                                          517-482-2400                                        517-485-0400

                                                                                                                RXO!!1176
Case 2:19-cv-11783-AJT-MKM ECF No. 27-9, PageID.814 Filed 07/29/20 Page 3 of 3
 Loomis, Ewell, Parsley, Dc. . .s & Gotting, P.C.
 May 31, 2019
 Page 2 of 2


                                               Very truly yours,

                                               LOOMIS, EWERT, PARSLEY,
                                                DAVISA GOTTING, P.C.
                                                1
                                              Kevin J. Ro? 'PP
KJR/mjf

Enclosure

CC:     PV North LLC (via email and first class mail)
        Pathway of Pontiac Inc. (via email and first class mail)
        Louis E. Dolan, Jr., Esq., Counsel for Investment Partnership (via email and first class
        mail)




                                        ID 0        M S
                                                                                          RXO!!1177
